PER CURIAM.
We affirm. The trial court did not err in its reinstruction on second degree murder. Likewise, the instruction on justifiable and excusable homicide given as an introduction to homicide, and referred to in the instruction on manslaughter was also proper, in accordance with Rojas v. State, 552 So.2d 914 (Fla.1989).
We address the third issue concerning the trial court’s failure to instruct on culpable negligence as part of the instruction on manslaughter. In general, jury instructions must relate to the issues concerning evidence at trial. Butler v. State, 493 So.2d 451 (Fla.1986). Specifically, the Florida Supreme Court noted in its instruction on culpable negligence that it be given “only if ... alleged and proved.” Fla. Standard Jury Instructions 68 (1985). Upon review of the record, the evidence did not support an instruction on culpable negligence. Therefore, we hold that the trial court did not err.
AFFIRMED.
HERSEY, C.J., and LETTS and GUNTHER, JJ„ concur.